F I L E D
                                                         United States Court of Appeals
                                                                 Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                               August 3, 2005
                            FOR THE TENTH CIRCUIT
                                                           PATRICK FISHER
                                                                      Clerk


CARLEE CAFFREE,

               Plaintiff-Cross-Claim-
               Defendant-Appellant,
                                                 No. 04-4083
  v.                                      (D.C. No. 2:03-CV-185-DB)
                                                   (D. Utah)
HOLLI LUNDAHL,

               Defendant-Cross-
               Claimant-Appellee,

  v.

U.S. BANKRUPTCY TRUSTEE,
KEVIN R. ANDERSEN;
HONORABLE GLEN CLARKE,

               Cross-Claim-Defendants,

  and

ALEXANDRIA DOCTORMAN; ANN
KUNZE; HONORABLE LESLIE
LEWIS; RALPH C. PETTY;
MARLENE TELFORD; BERRETT &
ASSOCIATES,

               Defendants-Cross-Claim-
               Defendants-Appellees.


-------------------------
    JIM KEDDINGTON, Assignee to
    claims of Carlee Caffree as
    former assignee to specified claims of
    Heatland Trust,

                Intervenor-Appellant.




                              ORDER AND JUDGMENT                *




Before EBEL , McCONNELL , and TYMKOVICH , Circuit Judges.


         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Pro se plaintiffs Carlee Caffree and Jim Keddington,       1
                                                                        appeal the district

court’s orders dismissing their case and denying their post-judgment motion to

reconsider. The cross-appeal filed by Holli Lundahl, No. 04-4088, was dismissed

by an earlier order of this court. We affirm the district court’s orders.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
1
        After the district court entered judgment, it granted Mr. Keddington leave
to intervene as a plaintiff for purposes of appeal.   See R. Vol. V, doc. 62, at 2.

                                             -2-
                                          Background

       The underlying dispute concerns a parcel of real property located in Provo,

Utah. Plaintiffs allege that they are the owners of the property. They assert that

the appellees (all defendants except the bankruptcy judge and trustee) deprived

them of their rightful interest in the property through orders entered in a Utah

state court. They filed this action in a Nevada federal district court seeking an

order to set aside the Utah state court’s ruling that they were not the owners of the

real property in question. The plaintiffs also alleged in their federal lawsuit that

the appellees conspired in violation of the Racketeer Influenced and Corrupt

Organizations Act (RICO) to deprive them of their interest in the property.

       The Nevada federal district court found that it lacked personal jurisdiction

over the appellees, and transferred the case to the Utah federal district court. At

about the same time as the transfer, Holli Lundahl, a defendant and cross-claimant

in this case, filed for bankruptcy in Utah and attempted to have the bankruptcy

court take jurisdiction over the parties’ disputes regarding the Provo real property.

The bankruptcy court dismissed Ms. Lundahl’s case on January 9, 2004, without

ruling on the Provo property issue.   2



       Meanwhile, in the underlying Utah federal court action, the appellees filed

a motion to dismiss for lack of subject-matter jurisdiction. The district court


2
       The bankruptcy court’s orders are not before us in this appeal.

                                              -3-
directed plaintiffs to address the issue of jurisdiction, R. Vol. V, doc. 40, but they

did not do so. The district court then dismissed the case, holding that the

Rooker-Feldman doctrine divested the federal court of jurisdiction over plaintiffs’

challenge to the Utah state court’s orders in its quiet title action, as well as

plaintiffs’ other claims that were inextricably intertwined with the state-court

case. 3 Id. doc. 45. Following the dismissal order, plaintiffs filed a motion to alter

or amend the judgment, pursuant to Fed. R. Civ. P. 59(e), arguing that the district

court violated the automatic bankruptcy stay by dismissing the case three days

after the bankruptcy case was dismissed, and challenging the court’s application

of the Rooker-Feldman doctrine. The district court denied the motion.

      On appeal, plaintiffs assert (1) the order dismissing their case was void

because it was issued while the automatic bankruptcy stay was in effect; (2) the

Utah federal district court should have consolidated the instant case with

Ms. Lundahl’s bankruptcy case; (3) the     Rooker-Feldman doctrine does not apply;

(4) the district court abused its discretion in denying their Rule 59(e) motion

because, even though they did not file a jurisdictional brief as directed, their

Rooker-Feldman argument could have been found in the pleadings they did file;




3
       The district court also dismissed Ms. Lundahl’s cross claims, but since her
cross appeal has been dismissed, we limit our discussion to plaintiffs’ claims.

                                           -4-
and (5) they obtained service of process on defendant Berrett and Associates,

despite that defendant’s claim to the contrary.

                                    Legal Framework

       We first address plaintiffs’ claim that we must apply the law of the

jurisdiction in which they filed their complaint, which was the Ninth Circuit. The

case was transferred to the Utah federal court because the Nevada court lacked

personal jurisdiction; therefore, we apply the choice-of-law principles of the

transferee court, which is the Tenth Circuit.         Trierweiler v. Croxton & Trench

Holding Corp. , 90 F.3d 1523, 1532 (10th Cir. 1996).         4
                                                                 Utah choice-of-law

principles require application of Utah substantive law.           See Peck v. Horrocks

Engineers, Inc. , 106 F.3d 949, 952 (10th Cir. 1997). Plaintiffs are representing

themselves on appeal, so their pleadings will be construed liberally.          See Haines

v. Kerner , 404 U.S. 519, 520 (1972). Plaintiffs’ pro se status does not excuse

them, however, from following the rules of court.           Murray v. City of Tahlequah     ,

312 F.3d 1196, 1199 n.3 (10th Cir. 2002).

       We review de novo the district court’s order dismissing the case for lack of

subject-matter jurisdiction.    Kenmen Eng’g v. City of Union         , 314 F.3d 468, 473

(10th Cir. 2002). We review for an abuse of discretion the district court’s



4
      Plaintiffs did not, and do not, challenge the Nevada district court’s
conclusion that it lacked personal jurisdiction over the defendants.

                                                -5-
decision not to consolidate this case with the bankruptcy case.       Shump v. Balka ,

574 F.2d 1341, 1344 (10th Cir. 1978). The district court’s order denying the

Rule 59(e) motion is also reviewed for an abuse of discretion.       Minshall v.

McGraw Hill Broadcasting Co. , 323 F.3d 1273, 1287 (10th Cir. 2003).

                                         Analysis

                        (i) Effect of Lundahl’s Bankruptcy Case

       Plaintiffs contend that the district court was prohibited from dismissing the

instant action for ten days after Ms. Lundahl’s bankruptcy case was dismissed on

January 9, 2004. Accordingly, they argue, the dismissal order entered January 12,

2004, three days later, was void. They rely on Fed. R. Civ. P. 62(a), which stays

for ten days the execution or enforcement of a judgment, actions not at issue here.

Rather, the automatic stay in bankruptcy of an act against property continues only

until the subject property “is no longer property of the estate; and (2) the stay of

any other act . . . continues until the earliest of – the time the case is closed; . . .

dismissed; or . . . [under specified circumstances] a discharge is granted or

denied.” 11 U.S.C. §§ 362(c)(1) & (2)(A) (B) & (C). Therefore, the district court

was not prevented by the bankruptcy stay from entering its dismissal order. We

further find that the district court did not abuse its discretion in declining to

consolidate this case with Lundahl’s bankruptcy case for the simple reason that

the motion to consolidate was not filed until after this case was dismissed.       See R.


                                            -6-
Vol. V, doc. 45 (order dismissing case);     id. doc. 47 (Lundahl’s motion to

consolidate).

                             (ii) Rooker-Feldman Doctrine

              The Rooker-Feldman doctrine prohibits a party losing in
              state court from seeking what in substance would be
              appellate review of the state judgment in a United States
              district court, based on the losing party’s claim that the
              state judgment itself violates the loser’s federal rights.
              To determine whether a federal plaintiff’s claim is
              inextricably intertwined with a state court judgment we
              must pay close attention to the relief the plaintiff seeks.
              While a litigant may be able to make a federal claim
              appear unrelated to a state court judgment through artful
              pleading, the requested relief can quickly reveal whether
              Rooker-Feldman applies. Where a plaintiff seeks a
              remedy that would “disrupt or undo” a state court
              judgment, the federal claim is inextricably intertwined
              with the state court judgment.

Crutchfield v. Countrywide Home Loans        , 389 F.3d 1144, 1147-48 (10th Cir. 2004)

(quotation and citations omitted).

       Plaintiffs argue that the district court erroneously applied the

Rooker-Feldman doctrine to them. They maintain that many of their claims are

independent of the state court’s orders and that the doctrine does not apply to

them because they were not parties to the state-court case. Unfortunately for

plaintiffs, these arguments were waived when they disregarded the district court’s

directive to brief the jurisdictional issues. Although the   Rooker-Feldman doctrine

implicates this court’s subject matter jurisdiction, “our responsibility to ensure


                                             -7-
even sua sponte that we have subject matter jurisdiction before considering a case

differs from our discretion to eschew untimely raised legal theories which may

support that jurisdiction. We have no duty under the general waiver rule to

consider the latter.”   Daigle v. Shell Oil Co. , 972 F.2d 1527, 1539 (10th Cir.

1992) (citation omitted);      accord United States ex rel. King v. Hillcrest Health

Ctr., Inc. , 264 F.3d 1271, 1279 (10th Cir. 2001) (“Grounds or arguments in

support of subject matter jurisdiction may be waived like any other contention.”).

       In his reply brief on appeal, Mr. Keddington offers a reason for Ms.

Caffree’s failure to comply with the district court’s order to file a brief on the

jurisdictional issues: She feared that doing so would violate the automatic stay in

Ms. Lundahl’s bankruptcy proceedings. This argument was not presented to the

district court, however, and in addition to the waiver occasioned by the lack of

district court presentation,    Wilburn v. Mid-South Health Dev., Inc.   , 343 F.3d

1274, 1280 (10th Cir. 2003), we decline to consider an issue raised for the first

time in a reply brief, Stump v. Gates , 211 F.3d 527, 533 (10th Cir. 2000).

       Plaintiffs assert that their   Rooker-Feldman arguments could be found in the

pleadings they did file and even though they ignored the district court’s directive

to brief the issue, the court erred in not looking for these arguments and

authorities. We disagree. “No matter how often they are made to feel the part,

our brothers and sisters on the district court bench should not be cast in the role


                                              -8-
of stage director of the litigation drama--forced to prod the actors through

rehearsals until the proper performance is achieved.”         Mitchell v. City of Moore ,

218 F.3d 1190, 1199 (10th Cir. 2000). We decline to impose a requirement on the

district court to sift through a party’s pleadings to uncover an argument that the

party should have briefed.      See id. (holding district court not required to uncover

disputed facts when considering summary judgment motion).

       It is true that the issue of the   Rooker-Feldman bar was raised to the district

court, and we may review the claims fairly raised and decided, but we do not

consider on appeal a theory that was not raised in the district court.      See S.

Hospitality, Inc. v. Zurich Am. Ins. Co.     , 393 F.3d 1137, 1142 (10th Cir. 2004)

(declining review because appellant did not show that specific issue was brought

to district court’s attention). We have carefully reviewed the district court’s

dismissal order entered January 12, 2004, and we affirm the order for the same

reasons stated therein.

                                 (iii) Post-judgment Motion

       Plaintiffs next contend that the district court should have considered their

Rooker-Feldman arguments made in their motion to alter or amend the judgment,

filed under Rule 59(e). “The purpose for such a motion is to correct manifest

errors of law or to present newly discovered evidence.”         Comm. for First

Amendment v. Campbell , 962 F.2d 1517, 1523 (10th Cir. 1992) (quotation


                                              -9-
omitted). It is not an opportunity to raise arguments that could have been

presented prior to the entry of judgment. 11 Charles Alan Wright et al.,   Federal

Practice & Procedure , § 2810.1, at 127-28 (2d ed. 1995). Because plaintiffs’

Rule 59(e) motion raised arguments that should have been presented prior to

judgment, the district court properly declined to consider them. Accordingly, the

district court did not abuse its discretion in denying the motion.

                                (iv) Service of Process

      Given our disposition of plaintiffs’ claims, any dispute over the service of

process on Berrett and Associates is moot because the dismissal under

Rooker-Feldman also bars plaintiffs’ claims against this defendant.

      The judgment of the district court is AFFIRMED. The mandate shall issue

forthwith.

                                                       Entered for the Court



                                                       Michael W. McConnell
                                                       Circuit Judge




                                           -10-